DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
The claims  are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Reference of Prior Art
VanderWolk. (US 8528860, Tool-less track fastener).
Nakagaki et al. (US 5295671, Vibration insulating mount).
Williams. (US 6695295, Vibration-isolating device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) Claims 1-5, 7-15 and 17-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderWolk in view of Nakagaki.

Re claim 1    Referring to the figures and the Detailed Description, VanderWolk discloses: A connection assembly [[ (col. 1, l 58-61)]], comprising: a mounting track (11) that defines a cavity (12) and includes a flanges (13) that define an opening to the cavity (14, 15); a plate configured to be positioned on the flanges outside of the cavity (26); a clamp assembly (20,22) with a clamp block (24) configured to be fastened to the plate under the flanges of the track within the cavity (at least figs 2,5) and a support fitting (34, at least figs 2,9)  configured to be secured outside of the cavity separated from the plate and clamp block (24). 
However VanderWolk fails to teach a vibration isolator configured to be laterally constrained by the clamp block within the cavity, wherein the support fitting is also secured to the vibration isolator. 
Nakagaki discloses an analogous clamp assembly (16, 34, 32, 33, fig 1) with a clamp block 33 with a vibration isolation system (at least 31,35) configured to be fastened under the flanges of the mounting track (i.e. fig 1) within a cavity (fig 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to EITHER modify VanderWolk to further comprise a vibration isolator (31,35 of Nakagaki) OR substitute the analogous combination of clamp assembly/block  (16, 32, 33, 34 ) and Vibration assembly (31,35) of Nakagaki  for the clamp block (24) and clamp assembly (20, 22) of VanderWolk to provide a stronger connection between the plate and the track and facilitates isolating or dampening vibration forces to allow for a more comfortable seating experience.

Re claim 2    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses: The vibration isolation assembly of claim 1, wherein the mounting track further defines a bottom surface of the cavity opposite the flanges (VanderWolk bottom surface of item 11), and wherein the vibration isolator is configured to be vertically supported by the bottom surface (Nakagaki mounting device in fig. 1 and VanderWolk bottom surface of item 11). 

Re claim 3    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses: The vibration isolation assembly of claim 2, wherein the vibration isolator includes an inner member and an elastomer substantially encapsulating the inner member (Nakagaki item (Nakagaki items 16, 32 and 31). 

Re claim 4    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses: The vibration isolation assembly of claim 3, wherein the inner member includes a post and a lower flange (Nakagaki item 16, 33), and wherein the support fitting is configured to couple with the post and the lower flange is configured to be supported by the bottom surface through the elastomer (Nakagaki mounting device when placed in the cavity 12 and bottom surface of item 11, VanderWolk). 

Re claim 5    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses: The vibration isolation assembly of claim 4, wherein the inner member further includes an upper flange with a top surface facing away from the elastomer (Nakagaki item 34), and wherein the top surface is configured to support the support fitting (Nakagaki item 34 is capable of supporting the support fitting when attached to the support fitting via item 16). 

Re claim 7    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses:  The vibration isolation assembly of claim 1, wherein the mounting track is a seat track configured to be secured to a floor of an aircraft (VanderWolk items 11, “S” and col. 6, l 30-33). 

Re claim 8    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses:  The vibration isolation assembly of claim 1, wherein the mounting track has a substantially c-channel shaped cross section (VanderWolk fig. 2, item 11). 

Re claim 9    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses:  The vibration isolation assembly of claim 8, wherein the flanges define opposing semi-circular slots with alternating narrowed portions and wider portions of the opening (Nakagaki items 14, 15), 
	However VanderWolk, as modified above, discloses the claimed invention except for the vibration isolation assembly is configured to be aligned with the wider portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the vibration isolation assembly is configured to be aligned with the wider portions to have a sufficient space for the vibration isolation assembly to fit in, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re claim 10    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses: VanderWolk, as modified above,  discloses the claimed invention except for the clamp block is configured to be disposed in the cavity beneath the narrowed portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the clamp block is configured to be disposed in the cavity beneath the narrowed portions to be constrained by the narrowed portions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 
 (Claims 11-15 and 17-19 are similar in scope to Claims 1-5 and 7-10; therefore, Claim 11-15 and 17-19 is rejected under the same rationale as Claims 1-5 and 7-10) 

Re claim 20    Referring to the figures and the Detailed Description, VanderWolk, as modified above, discloses: VanderWolk, as modified above,  discloses A method of assembling a vibration isolation assembly in an aircraft, the method comprising: positioning clamp blocks and a vibration isolator in a seat track; positioning a plate overtop the clamp blocks and the vibration isolator; securing the plate to the clamp blocks; securing a support fitting to the vibration isolator; 
(Claim 20 above is similar in scope to Claim 1; therefore, Claim 20 above is rejected under the same rationale as Claim 1)
and securing mounted components to the support fitting (VanderWolk items 58, 60 and 40).

Claim(s) 6 and 16   is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderWolk in view of Nakagaki and further in view of Williams.

Re claim 6    Referring to the figures and the Detailed Description, VanderWolk, as modified above, fails to teach as disclosed by Williams:  The vibration isolation assembly of claim 5, wherein the post defines a threaded bore configured to receive a fastener (item 32, col. 4, l 6-9, … the fasteners may have any suitable threaded configurations…),
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Williams teachings of the post defines a threaded bore configured to receive a fastener into the VanderWolk to be combined with another fasteners as needed.
 and wherein the support fitting defines a fitting bore to receive the fastener and secure the support fitting to the inner member (VanderWolk the fitting bore for item 20 goes through the support fitting). 

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

      Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642